Exhibit 99.1 Partnership Contact : Bradley W. Harris (614) 643-0314 ir@OxfordResources.com Oxford Resou rce Partners, LP to Report Second Quarter 20 14 Financial Results on August 5, 2014 COLUMBUS, Ohio, July 25, 2014 – Oxford Resource Partners, LP (NYSE: OXF) (the “Partnership” or “Oxford”) will report its second quarter 2014 financial results before the market opens on Tuesday, August 5, 2014 . The Partnership’s management team will hold a conference call to review the results at 10:00 a.m. Eastern Time on that day . Participants may access the conference call by dialing (877) 415-3185 or (857) 244-7328 for international callers and providing passcode 69176969. The call will also be webcast live on the Internet in the Investor Relations section of the Partnership’s website at www.OxfordResources.com . An audio replay of the conference call will be available for seven days beginning at 3:00 p.m. Eastern Time on August 5, 2014, and may be accessed at (888) 286-8010 or (617) 801-6888 for international callers. The replay passcode is 77612208 . The webcast will also be archived on the Partnership’s website at www.OxfordResources.com for 30 days following the call. About Oxford Resource Partners, LP Oxford Resource Partners, LP is a low-cost producer of high-value thermal coal in Northern Appalachia. Oxford markets its coal primarily to large electric utilities with coal-fired, base-load scrubbed power plants under long-term coal sales contracts. The Partnership is headquartered in Columbus, Ohio. For more information about Oxford Resource Partners, LP (NYSE: OXF), please visit www.OxfordResources.com. Financial and other information about the Partnership is routinely posted on and accessible at www.OxfordResources.com.
